DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/162,190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 8 of copending Application No. 17/162,190.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/162,160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 8 of copending Application No. 17/162,160.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (JP 2010/107152) in view of Ito (US 2018/0306462).
Regarding claim 1, 
Referring to Fig. 1, Tanaka teaches an air conditioner (see par. 9), comprising: an outdoor unit 1 having a compressor 4 configured to compress a refrigerant and an outdoor heat exchanger 7 configured for heat exchange between the refrigerant and outside air; and a ventilator 3 connected to the outdoor unit by a plurality of refrigerant pipes (not labeled see par. 29) , the ventilator being configured to allow the outside air to pass through at least one heat exchanger (e.g. heat exchanger 12) and flow into an indoor space A and allow indoor air to pass through the at least one heat exchanger (e.g. heat exchanger 5) and flow to an outdoor space (see par. 11), wherein the ventilator comprises: a case (not labeled) having a supply passage 21, through which the outside air OA flows into the indoor space A, and a discharge passage 22 through which the indoor air RA is discharged to the outdoor space EA; a main heat exchanger 12 disposed in the supply passage, the main heat exchanger being configured to exchange heat between the outside air and the refrigerant; a recovery heat exchanger 5 disposed in the discharge passage 22, the recovery heat exchanger being configured to exchange heat between the indoor air and the refrigerant; and a refrigerant distributor 6 connected to the outdoor unit by the plurality of refrigerant pipes, the refrigerant distributor being configured to supply the refrigerant introduced from the outdoor unit to the main heat exchanger or the recovery heat exchanger (e.g. capable of suppling refrigerant to heat exchanger 12), or supply the refrigerant introduced from the main heat exchanger or the recovery heat exchanger to the outdoor unit (e.g. to heat exchanger 7); 
Tanaka does not teach a reheat exchanger disposed downstream of the main heat exchanger 12  in the supply passage 21 and connected to one of the plurality of refrigerant pipes, the reheat exchanger being configured to heat the air flowing in the supply passage.
Referring to Fig. 12, Ito, directed to a ventilator, teaches a reheat exchanger 9 (e.g. wherein heat exchanger 9 re-heats an air flowing through it after being heat-exchanged in heat exchanger 7) disposed downstream of a main heat exchanger 7  in a supply passage 21 and connected to one of the plurality of refrigerant pipes (not labeled), the reheat exchanger being configured to heat the air flowing in the supply passage (see pars. 54-55).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Tanaka by Ito with the motivation of further controlling the temperature of a supply air flowing through the supply passage.  
Regarding claim 6,
Tanaka as modified above does not teach wherein the reheat exchanger has a smaller area than the main heat exchanger. 
However, it has been held that claims directed to (the size of) a specific element were held unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). 
Regarding claim 9,
Tanaka teaches  a total heat exchanger 16 disposed over the supply passage and the discharge passage and configured to exchange heat between indoor air and outdoor air by rotating (see par. 11).
Regarding claim 10,
Tanaka teaches wherein the total heat exchanger is disposed upstream of the main heat exchanger 12 but not the recovery heat exchanger 5. 
It is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C). Here, the relative placement of the total heat exchanger is an obvious matter of design choice. 
Allowable Subject Matter
Claims 2-4, 5, 7-8, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 2-4, 7-8, 11-14, Tanaka teaches a high-pressure refrigerant line (e.g. the line connecting compressor 4 to heat exchanger 5), a low-pressure refrigerant line (e.g. the line of bypass circuit 10), and Ito teaches a first refrigerant branch line (see Ito Fig. 13), but Tanaka in view of Ito teaches a gas refrigerant line connected to the outdoor heat exchanger disposed in the outdoor unit (e.g. the line connecting distributor 6 to heat exchanger 7 where only gas flows through the line, see par. 11). Accordingly, Tanaka in view of Ito cannot teach a liquid refrigerant line etc.… as recited in claim 2. 
With respect to claim 5, Tanaka teaches wherein the main heat exchanger 12 is connected to the distributor 6 by a single liquid line (see Fig. 1), and therefore cannot teach wherein the main heat exchanger is connected to the refrigerant distributor by a first indoor liquid line and a first indoor unit pipe, etc... 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (WO-2019082377) teaches a ventilation unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763